DeNN't; J.
A compulsory reférenee is not authorized on tbe ground tbat tbe trial requires tbe examination of long accounts in an action *760instituted to recover on a promissory note or an account where tbe receipt of each and every payment alleged to have been made thereon is admitted. Acceptance Corp. v. Pillman, 235 N.C. 295, 69 S.E. 2d 563; Lee v. Thornston, 176 N.C. 208, 97 S.E. 23; Peyton v. Shoe Co., 167 N.C. 280, 83 S.E. 487; Hall v. Graige, 65 N.C. 51. Where numerous payments on an indebtedness have been made, the case involves only a matter of computation of figures and has none of the elements of a long account with charges and discharges, as contemplated in the statute which provides for a compulsory reference. Hall v. Graige, supra.
It is true that by reason of the counterclaims for usury and damages as set forth in the pleadings, this action is somewhat complicated, but these additional matters do not raise questions which may be referred under an order of compulsory reference within the purview of Gr.S. 1-189.
The order of compulsory reference entered below is set aside and the cause remanded for trial by jury unless otherwise disposed of by consent of the parties.
Reversed.